COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                                    §

  EX PARTE: LOUIE CARBAJAL,                         §               No. 08-19-00238-CR

                         Appellant.                 §                  Appeal from the

                                                    §                346th District Court

                                                    §             of El Paso County, Texas

                                                    §               (TC# 2019DCV2075)

                                               §
                                             ORDER

         On November 7, 2019, this Court issued an order directing the trial court to prepare and
file a certification of the defendant's right to appeal. See Tex.R.App.P. 25(a)(2), (d). On
November 15, 2019, this Court received a supplemental clerk’s record containing the trial court’s
findings of fact and conclusions of law made on November 13, 2019. Among the findings were
that the trial court dismissed an application for a writ of habeas corpus, there was no indictment
or other form of charging instrument pending or filed in this case, there was no plea of guilty in
this case, and there was no bench or jury trial in which a verdict of guilty or innocence was
made. The trial court also stated that it was of the opinion that this order was governed by Rule
31 of the Texas Rules of Appellate Procedure (dealing with habeas corpus cases) and that the
certification of appeal requirement in Tex.R.App.P. 25.2(a) and (d) did not apply.

         Although the trial court is correct that Rule 31 establishes special appellate procedures
for habeas corpus cases, Rule 25(a) which deals with appeals in criminal cases also requires that
a trial court enter a certification of the right to appeal “each time it enters a judgment of guilt or
other appealable order” in a criminal case. See Tex.R.App.P. 25(a). A Rule 25(a) certification is
required in habeas corpus appeals. Ex parte Tarango, 116 S.W.3d 201, 203 (Tex.App.--El Paso
2003, no pet.). In this particular case, the trial court would be required to certify that the criminal
case “is not a plea-bargain case, and the defendant has the right of appeal” under the standard
certification form promulgated by the Texas Court of Criminal Appeals. Id.

       As such, the trial court is ordered to prepare and file with the trial court clerk within

                                                   1
fifteen days from the date of this order a certification of the defendant's right of appeal as
required by Tex.R.App.P. 25.2(a)(2) and 25.2(d). The trial court clerk shall prepare a
supplemental clerk's record containing the certification and file it with this Court no later than
December 22, 2019.

       IT IS SO ORDERED this 26th day of November, 2019.

                                                      PER CURIAM

Before Alley, C.J., Rodriguez, and Palafox, JJ.
Rodriguez, J., not participating




                                                  2